DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 contains “the second housing,” understood as - -the second housing portion- - and line 11 contains “portion surface,” understood as - -portion- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bdeir (US 9019718) in view of Feldman (US 4616893). 
Claim 1: Bdeir discloses an apparatus, comprising: a first connector portion (38A, Fig 3) including a first housing portion (58, Fig 5) having a top surface (at 46A, Fig 3) and a bottom surface opposite the top surface of the first connector portion; a second connector portion (38B) including a second housing portion having a top surface (at 46A, Fig 3) and a bottom surface opposite the top surface of the second connector 
	Bdeir further discloses the first connector portion comprising at least a first mounting portion (70, Fig 1) extending from a top portion of the first connector portion and at least a second mounting portion (surface at 62, left side, Fig 2), the second connector portion comprising at least a third mounting portion (70, Fig 1) extending from a top portion of the second housing portion and at least a fourth mounting portion (surface at 62, right side, Fig 2).
Bdeir does not disclose the at least a second mounting portion extending from a bottom portion of the first connector portion and the at least a fourth mounting portion extending from a bottom portion of the second housing portion.
Feldman discloses at least a second mounting portion extending from a bottom portion of the first connector portion and at least a fourth mounting portion extending from a bottom portion of the second housing portion (Fig 3). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second and fourth mounting portions of the first and second connector portions to extend from a bottom portion, opposite a top portion, as taught by Feldman (col 1, lines 10-15, Feldman), in order to reduce the space required for assembly with other connectors.
Claim 2: Bdeir further discloses the contact assembly (Fig 21) is a first contact assembly, the apparatus further comprising: a second contact assembly (at 38B) coupled to the second housing portion of the second connector portion.  
Claim 3: Bdeir further discloses the contact assembly coupled to the first housing portion of the first connector portion includes at least one contact (71, Fig 5) that extends outwardly from a front surface of the first housing portion of the first connector portion.  
Claim 4: Bdeir further discloses at least a portion of the contact assembly coupled to the first connector portion slidably engages in a vertical direction at least a portion of a contact assembly of a third connector portion of a second apparatus distinct from the apparatus when the first connector is removably coupled to the third connector portion (Fig 21).  
Claim 9: Bdeir further discloses the contact assembly is permanently coupled to the circuit board without a solder connection (Col 10 Lines 56-58) between contacts of the contact assembly and the circuit board.  
Claim 10:  Bdeir further discloses the first housing portion (at 38A) is physically separate and distinct from the second housing portion (at 38B) and is spaced at a non-zero distance from the second housing portion when coupled to the circuit board (Fig 3).  
Claim 11: Bdeir discloses an apparatus, comprising: a first connector portion (152, Fig 21) including a housing portion having a top surface, a bottom surface opposite the top surface, and a front surface facing in a direction substantially traverse to the bottom surface and the top surface; ACTIVE. 124687535.014U.S. Patent Application Serial No. 16/223,567 Amendment dated July 21, 2020 Reply to Office Action of January 21, 2020a contact assembly (260) coupled to the housing portion of the first connector portion and having at least one contact (248) that extends outwardly from the front surface of the housing portion of the first connector portion; and a circuit board (156, Fig 19) having a top surface and a bottom surface opposite the top surface of the circuit board, the circuit board permanently coupled to the first connector portion such that at least a portion of the bottom surface of the circuit board contacts at least a portion of the top surface of the housing portion of the first connector portion (Fig 19, 20) and at least a portion of the contact assembly electrically and directly engages a portion of the bottom surface of the circuit board (Fig 22), the first connector portion configured to be coupled to a second connector portion of a second apparatus (also 152) distinct from the apparatus such that a portion of the front surface of the housing portion of the first connector portion engages a portion of a front surface of a housing portion of the second connector portion (at center, Fig 22) and at least a portion of the contact assembly of the first connector portion electrically engages the second apparatus (via 248).  
Bdeir further discloses the first connector portion comprising at least a first mounting portion (70, Fig 1) extending from a top portion of the first connector portion and at least a second mounting portion (surface at 62, left side, Fig 2). 
Bdeir does not disclose the at least a second mounting portion extending from a bottom portion of the first connector portion. Feldman discloses at least a second mounting portion extending from a bottom portion of the first connector portion (Fig 3). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second mounting portion to extend from a bottom portion, opposite a top portion, as taught by Feldman (col 1, lines 10-15, Feldman), in order to reduce the space required for assembly with other connectors.
Claim 12: Bdeir further discloses the at least a portion of the contact assembly coupled to the first connector portion slidably engages the second apparatus in a vertical direction (Fig 21).  
Claim 13: Bdeir further discloses the at least a portion of the contact assembly coupled to the first connector portion slidably engages the second apparatus in a substantially horizontal direction (Fig 22).  
Claim 17: Bdeir further discloses the contact assembly is permanently coupled to the circuit board without a solder connection (Col 10 Lines 56-58) between contacts of the contact assembly and the circuit board.  
Response to Arguments
Applicant's arguments and amendments, filed 4/29/2021 have been fully considered and are addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833